Citation Nr: 0824206	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected genu recurvatum of the left knee, 
status post left total knee replacement.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residual scar of the left knee, status post 
left knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing in June 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran asserts that the symptomatology associated with 
his service-connected left knee disabilities presents a 
greater degree of impairment than that contemplated by the 
currently assigned evaluations.  

During the June 2008 hearing, the veteran and his wife 
testified concerning the current state of the service-
connected left knee disabilities.  The veteran reported 
having a constant sharp shooting pain in his knee that 
radiated down his leg into his toes.  He had difficulty 
walking and had to use a cane with assistance in ambulation.  

The veteran was forced to sell his 2-story house and move 
into a single level house because it was too painful for him 
to try and navigate up and down stairs and used a brace to 
support his knee and keep it from buckling.  Even with the 
brace, his knee pops, cracks and gives out on him.  He would 
often fall because he could not support himself given the 
condition of his knee.  

The veteran and his wife testified that the knee pain would 
wake him up in the middle of the night.  His knee condition 
prevented him from performing household chores and limited 
his other activities of daily living such as shopping.  

The veteran also reported at the hearing that the scar on his 
left knee was painful and tender.  He could not wear shorts 
anymore because of the unsightliness of the scar.  

Additionally, the medical evidence of record documents the 
veteran's complaints of worsening knee symptomatology and 
treatment thereof.

Given the record, the Board finds that a more contemporaneous 
VA examination is necessary. See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected disabilities associated 
with the left knee.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

3.  The veteran then should be scheduled 
for a VA examination(s) in order to 
evaluate the current severity of the 
service-connected left knee disability 
including the residual scar of the left 
knee.  The entire claims folder must be 
made available to the examiner for review 
in conjunction with the examination and 
should be so documented in the 
examination report(s).  

All tests and studies that the 
examiner(s) deem necessary should be 
performed.  The examination(s) must 
include a complete rationale for the 
opinions expressed.  

The examiner(s) should conduct range of 
motion testing of the left knee.  The 
examiner(s) should also render specific 
findings as to whether, during the 
examination(s), there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the knee 
disability.  If pain on motion is 
observed, the examiner(s) should indicate 
the point at which pain begins.  In 
addition, the examiner(s) should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  To the extent possible, the 
examiner(s) should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner(s) should also indicate 
whether there is any ankylosis of the 
knee, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.  

With regard to the service-connected 
residual scar of the left knee, the 
examiner(s) should also provide a 
measurement, in square inches, of the 
area encompassed by the scar.  The 
examiner(s) should provide findings 
relevant to the presence of absence of 
underlying soft tissue damage, frequent 
loss of covering or skin over the scar, 
objectively demonstrated tenderness or 
pain to palpation, and whether the scar 
results in limitation of motion of the 
affected part.
 
4.  After completion of all indicated 
development, the claims for increase 
should be readjudicated in light of all 
the evidence of record.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

